Citation Nr: 1440422	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-28 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertrophic cardiomyopathy (HCM).  



REPRESENTATION

Appellant represented by:	Yelena C. Duterte, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a hearing before the undersigned in June 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to make an informed decision, and to afford it every due consideration.

The VA medical opinions provided in this case are not sufficient to make an informed decision, and therefore further opinion is necessary.  See 38 C.F.R. § 4.2 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that a VA examination or opinion is required when there is insufficient evidence to decide the case).  

Specifically, the VA opinions do not adequately address the issue of whether the Veteran's HCM pre-existed active service.  While they state that it was not related to service given its hereditary nature, the fact that it may be genetic in origin does not in itself show that it pre-existed active service.  A disease may be hereditary and yet not first manifest until later in life.  It is well established that service connection may not be denied merely because a disease is hereditary.  See VAOGC 8-88 (Sept. 1988), reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty); VAOPGCPREC 82-90 (July 1990) (holding that "service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin"); accord Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  

While the hereditary nature of HCM is not a bar to service connection, there is evidence indicating that HCM may have preexisted active service.  See 38 C.F.R. § 3.303(c) (2013).  Specifically, the service treatment records reflect that the Veteran reported a history of heart murmurs since childhood and rheumatic fever around the age of ten or eleven.  The heart murmurs were thought to be possibly related to the episode of rheumatic fever, as reflected in a 1983 examination report.  Notably, the Veteran did not have any cardiac symptoms during service or for decades thereafter, and thus the absence of symptoms prior to service would not rule out its pre-existence.  The HCM diagnosis was made when his heart murmur was detected on routine testing and he was referred for further diagnostic studies, which revealed the HCM pathology.  Moreover, the fact that the HCM is a congenital condition indicates that it may have pre-existed active service.  In light of this evidence, an opinion must be obtained as to whether the Veteran's HCM clearly and unmistakably pre-existed active service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); see also see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

The Board notes that service connection may not be denied for HCM merely due to its characterization as a congenital condition, as the evidence shows that it is subject to change.  A December 2010 VA opinion discusses its progressive nature, and the Veteran was hospitalized for complications of HCM in August 2009.  Thus, as HCM is subject to change, it is not considered a congenital defect under VA law, and therefore is eligible for service connection as a congenital disease.  See VAOPGCPREC 67-90 (holding that congenital or developmental defects are normally static conditions which are incapable of improvement or deterioration, and that "a disease, on the other hand, even one which is hereditary in origin, is usually capable of improvement or deterioration"); see also Quirin, 22 Vet. App. at 395 (observing that "[u]nder the framework set forth in the General Counsel opinion, any worsening-any change at all-might demonstrate that the condition is a disease, in that VA considers defects to be 'more or less' static and immutable") (citing VAOPGCPREC 82-90)).  However, its congenital nature may have a bearing on whether the presumption of soundness is rebutted.  See Quirin, 22 Vet. App. at 396-97 (holding that the presumption of soundness applies to congenital diseases). 

The AOJ must also make appropriate efforts to obtain outstanding treatment records from VA and the U.S. Army Health Clinic identified by the Veteran in his June 2014 hearing testimony.
 
Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain any outstanding treatment records from the U.S. Army Health Clinic in St. Louis, Missouri.  

2. Obtain the Veteran's outstanding VA treatment records from the VA St. Louis Health Care System, including the John Cochran Division, dated since 1990.  

3. Then, obtain a VA medical opinion addressing the issues of whether the Veteran's HCM existed prior to, and was not aggravated by, active service, as detailed below.  The entire claims file must be made available to the clinician rendering the opinion.  The Veteran need not be scheduled for an examination unless the clinician finds one necessary in order to render an informed opinion.  

The clinician must render the following opinions:
A. Whether it is clear and unmistakable (obvious or manifest) that the Veteran's HCM pre-existed active service.  The mere fact that HCM may be hereditary or congenital in origin does not in itself establish that it pre-existed active service absent further explanation.  
NOTE: The clinician should consider the Veteran's reported history of heart murmurs since childhood and rheumatic fever around the age of 10.  The clinician's attention is also drawn to a June 1982 echocardiogram, which was interpreted as normal.  The diagnosis of HCM was made on the basis of a December 1982 echocardiogram. 
B. Whether it is clear and unmistakable (obvious or manifest) that the Veteran's HCM was not aggravated by active service beyond its natural progression.  

Complete explanations must be provided for both opinions. 

The clinician must use the "clear-and-unmistakable" standard in rendering the opinions. 

4. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

